Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00099-CR

                                    IN RE Gabriel James FUENTES

                                       Original Habeas Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 13, 2019

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           In an opinion dated December 12, 2018, this court affirmed the trial court’s judgment in

relator’s underlying criminal case. Relator has since filed a petition for discretionary review with

the Texas Court of Criminal Appeals. On February 22, 2019, relator filed a pro se petition for writ

of habeas corpus in this court in which he contends he is restrained of his liberty by the court’s

refusal to admit him to bail pending appeal. Relator asks that he be brought before this court and

released on bail, or alternatively, that a hearing be scheduled to hear evidence on bail pending

appeal.

           “If the defendant requests bail after a petition for discretionary review has been filed, the

Court of Criminal Appeals shall determine the amount of bail.”                     TEX. CRIM. PROC. CODE



1
 This proceeding arises out of Cause No. 2015CR5272W, styled The State of Texas v. Gabriel James Fuentes, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                   04-19-00099-CR


§ 44.04(h). Additionally, an intermediate appellate court “does not possess original habeas corpus

jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—

Amarillo 2009, no pet.) (mem. op.). Because we have no jurisdiction to grant the relief requested

by relator, we dismiss his petition for writ of habeas corpus.

                                                  PER CURIAM

Do not publish




                                                -2-